But the Court, on looking into the statute, (1798, c. 77, <§>!,) observed that the party entitled to this process is the mortgagor or vendor, or other person lawfully claiming under them. In case of the death of the mortgagor, the * plaintiff must entitle himself either as assignee or as heir. But no provision is made for the heir to come in on the death of the plaintiff pending the suit. The bill in equity must, therefore, abate, (a)

 [In Putnam & Al. vs. Putnam, (4 Pick. 139,) it was held the heirs might renew the suit by a bill of revivor.—Ed.]